t c memo united_states tax_court augustin b jombo petitioner v commissioner of internal revenue respondent docket no filed date augustin b jombo pro_se c ted li for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure petitioner worked for the consulate general of nigeria in new york city in in that year he won about dollar_figure million in the new york state lottery nysl the winnings were payable in - equal annual installments beginning in in petitioner received dollar_figure as lottery winnings and he no longer worked for the nigerian consulate general he disclosed his lottery winnings on his income_tax return and claimed that the winnings were not taxable in because inter alia he was employed by the consulate general of nigeria when he won the lottery following a concession by petitioner the issues for decision are whether petitioner bears the burden_of_proof we hold that he does whether petitioner constructively received all of his lottery winnings in we hold that he did not whether petitioner may exclude the lottery winnings he received in because he was employed by the consulate general of nigeria in when he won the lottery we hold that he may not whether petitioner had a dollar_figure net_operating_loss carried over to we hold that he did not whether petitioner is liable for the accuracy-related_penalty under sec_6662 for we hold that he is not to the extent described below unless otherwise provided section references are to the internal_revenue_code in effect for the applicable years and - - rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioner resided in the united kingdom when he filed his petition he has a master’s degree in business administration petitioner began working as a clerk for the consulate general of nigeria in new york city in in petitioner bought nysl tickets for dollar_figure each on date petitioner won about dollar_figure million from the nysl payable in equal annual installments beginning in the nysl did not offer petitioner the option of receiving a lump-sum payment in petitioner was employed by the consulate general of nigeria when he won the lottery he used the cash_method_of_accounting in petitioner received two or three offers to buy the rights to his future lottery winnings for about cents on the dollar dhe did not sell his rights petitioner acquired permanent u s resident status on date and he maintained that status in the nysl paid petitioner dollar_figure in on a form_8275 disclosure statement attached to his return petitioner reported that he received dollar_figure from the nysl and said _- _- augustin b jombo had diplomatic status when he won the new york lottery in his winnings are being paid out over a twenty-year period prior audits have denied mr jombo gambling_losses against his lottery winnings under reg the internal_revenue_service agent in charge of the audit ruled that mr jombo was considered to have won the lottery in which is the only year he is considered to have gambling winnings therefore since all his gambling winnings were considered to have taken place in his diplomatic status would exempt his lottery winnings from income_taxation mr jombo should not have to pick up gambling winnings from the twenty-year payout as taxable_income because he won the lottery in when he had diplomatic status petitioner claimed a dollar_figure net_operating_loss nol on his return in a separate statement attached to his return petitioner identified the nol as a net_operating_loss_carryover but he did not state from which year or years he was carrying the loss respondent sent petitioner a letter dated date informing him that his federal_income_tax return had been selected for examination opinion a petitioner’s contentions petitioner contends that respondent bears the burden_of_proof for all issues he is not liable for tax on his lottery payment because he constructively received all of his lottery winnings in when he was a tax-exempt employee of the nigerian consulate general his lottery winnings are a nontaxable annuity he is entitled to a net_operating_loss_carryover deduction of dollar_figure in and he is not liable for the accuracy-related_penalty under sec_6662 because he disclosed his lottery winnings on his return b burden_of_proof petitioner contends that respondent bears the burden of proving that the nysl winnings petitioner received in are taxable_income we disagree under sec_7491 the burden_of_proof is placed on the secretary under certain circumstances sec_7491 applies to court proceedings arising in connection with examinations beginning after date internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 respondent sent a letter to petitioner dated date informing him that his federal_income_tax return had been selected for examination absent any contrary evidence we treat that date as the date respondent’s examination of petitioner’s tax_year began thus sec_7491 does not apply and respondent’s determination is presumed to be correct and petitioner bears the burden_of_proof on all issues in this case rule a 290_us_111 cc whether petitioner constructively received all of his lottery winnings in petitioner contends that the nysl amounts that he received in are not taxable in because he constructively received all of his lottery winnings in petitioner points - - out that he had the opportunity to sell his future winnings but he decided not to do so he contends that he constructively received payment of all of his lottery winnings in because he had an unqualified vested right to sell his future lottery payments in we disagree for reasons stated next whether petitioner constructively received all of his lottery winnings in a cash_method taxpayer generally recognizes an item_of_gross_income when it is actually or constructively received sec_1_446-1 a income_tax regs a cash_method taxpayer constructively receives funds if the taxpayer has an ungualified vested right to receive immediate payment 103_tc_634 affd without published opinion 89_f3d_856 11th cir 96_tc_814 64_tc_564 affd without published opinion 539_f2d_714 7th cir the nysl did not offer to pay petitioner all of his lottery winnings in thus petitioner did not constructively receive all of his nysl lottery winnings from the nysl in whether petitioner constructively received winnings because he could have sold the right to receive future lottery payments in petitioner contends that he constructively received all of his lottery winnings in because he could have sold the right to receive his future lottery payments at a 50-percent discount - j- in we disagree a taxpayer constructively receives income when he has an unqualified vested right to receive immediate payment childs v commissioner supra martin v commissioner supra petitioner did not accept an offer to buy the right to receive his future lottery winnings an unaccepted offer to buy a future income stream gives a taxpayer no right to the proceeds from a sale of that income stream accordingly petitioner did not constructively receive all of his lottery winnings in petitioner contends in his opening brief that cowden v commissioner tcmemo_1961_229 and sainte claire corp v commissioner tcmemo_1997_171 affd without published opinion sub nom boccardo v commissioner 164_f3d_629 9th cir support his contention that he constructively received all of the lottery winnings in when he received offers to buy the future lottery payments we disagree in cowden the court held that the contract right to deferred_bonus payments under an oil_and_gas lease was the equivalent of cash and thus taxable as if cash had been received by the taxpayer because the obligation of the payor was an unconditional and assignable promise to pay by a solvent obligor was of a kind that was frequently transferred to lenders or investors at a discount not substantially greater than the generally prevailing premium for_the_use_of money and was readily convertible to cash cowden is distinguishable because petitioner did not have the option to --- - receive a lump-sum payment from the nysl or an enforceable promise to pay a lump sum ' the taxpayer in sainte claire corp v commissioner supra owned a promissory note that was due on date on date the taxpayer corporation and the borrower negotiated an extension of the note to date we held that the taxpayer corporation constructively received the principal owed on the promissory note when it became due on date because on that date the taxpayer had an unrestricted right to receive the income the taxpayer was able to collect it and the failure to receive it was due to the taxpayer’s own choice sainte claire corp is distinguishable from this case because petitioner never had the right to receive the lottery installment in we conclude that petitioner did not constructively receive his payment from the nysl in and that the nysl payment is taxable in ' petitioner conceded in his reply brief that cowden v commissioner tcmemo_1961_229 and the cash equivalency and economic benefit doctrines do not support his contention that he received all of the lottery winnings in d whether petitioner may exclude his nysl winnings because he was an employee of the nigerian consulate general the vienna convention on diplomatic relations of and the vienna convention on consular relations of petitioner contends that he may exclude dollar_figure that he received from the nysl in under either the vienna convention on diplomatic relations date u s t or the vienna convention on consular relations date u s t we disagree article of the vienna convention on diplomatic relations article supra provides that diplomatic agents are exempt from all dues and taxes except d dues and taxes on private income having its source in the receiving state and capital taxes on investments made in commercial undertakings in the receiving state similarly article d of the vienna convention on consular relations article u s t pincite provides that consular officers and employees are exempt from all dues and taxes except this was ratified by the u s senate date ratification deposited date entered into force for the united_states date adopted by the diplomatic relations act of publaw_95_393 92_stat_808 currently codified pincite u s c sec 254a this was ratified by the u s senate date ratification deposited date entered into force for the united_states date -- - d dues and taxes on private income including capital_gains having its source in the receiving state and capital taxes relating to investments made in commercial or financial undertakings in the receiving state petitioner’s lottery payment in was private income having its source in the united_states thus that payment is not exempt from tax under either article or article petitioner contends that the nysl payment is tax exempt under article of the vienna convention on consular relations article u s t pincite article states exemption from taxation of consular premise sec_1 consular premises and the residence of the career head of consular post of which the sending state or any person acting on its behalf is the owner or lessee shall be exempt from all national regional or municipal dues and taxes whatsoever other than such as represent payment for specific services rendered the exemption from taxation referred to in paragraph of this article shall not apply to such dues and taxes if under the law of the receiving state they are payable by the person who contracted with the sending state or with the person acting on its behalf we disagree article applies only to taxes imposed on consular premises and on the residence of the career head of the consular post thus the dollar_figure that petitioner received from the nysl in is not excluded from income by the vienna conventions sec_893 petitioner contends that the dollar_figure that he received from nysl in is exempt from tax under sec_893 because he was an employee of a foreign government we disagree salaries and wages received by an employee as compensation_for official services to a foreign government or international_organization are exempt from tax sec_893 however income received by employees of a foreign government or international_organization from sources other than their salary fees or wages is subject_to federal_income_tax sec_1_893-1 income_tax regs thus petitioner’s lottery winnings are not exempt from tax under sec_893 sec_893 provides in part sec_893 compensation of employees of foreign governments or international organizations --- a rule for exclusion ----wages fees or salary of any employee of a foreign government or of an international_organization including a consular or other officer or a nondiplomatic representative received as compensation_for official services to such government or international_organization shall not be included in gross_income and shall be exempt from taxation under this subtitle if-- br whether petitioner’s nysl payment is excluded from gross_income as an annuity under sec_72 b petitioner contends that he may exclude the nysl payment from income as an annuity under sec_72 we disagree gross_income generally includes any amount_received_as_an_annuity sec_72 however amounts attributable to the taxpayer’s investment in the annuity_contract are excludable sec_72 petitioner paid dollar_figure for the winning lottery ticket thus petitioner may exclude at most dollar_figure id we conclude that petitioner may not exclude the nysl payment from income under sec_72 f whether petitioner had a dollar_figure net_operating_loss_carryover for petitioner contends that he may carry over to a dollar_figure net_operating_loss which resulted from investment losses from his rental property in previous years we disagree petitioner reported in a statement attached to his return that he had a dollar_figure net_operating_loss_carryover he sec_72 provides in part in general --gross income does not include that part of any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract as of such date a tax_return is not evidence of the truth of the facts continued - - did not identify on the return the year or years from which he was carrying the loss to on brief petitioner contends that he carried forward rental property losses from and to carry forward or carry back net operating losses the taxpayer must prove the amount of the net_operating_loss carryforward or carryback and that his or her gross_income in other years did not offset that loss sec_172 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir there is no evidence in the record that petitioner had rental property losses or that any losses exceeded his large amount of gross_income from through petitioner testified that his net_operating_loss claim related to a dollar_figure million stock_options loss in he did not explain how he knew in when he filed his return that he would have a dollar_figure million stock_options loss in we conclude that petitioner may not carry over any losses to continued stated in it 103_tc_428 71_tc_633 62_tc_834 g whether petitioner is liable for the accuracy-related_penalty under sec_6662 adeguate disclosure and reasonable basis petitioner contends that he is not liable for the accuracy- related penalty under sec_6662 for negligence and substantial_understatement_of_income_tax because he adequately disclosed his positions relating to the lottery winnings and net_operating_loss on a statement attached to his return and had a reasonable basis for those positions sec_6662 b sec_1_6662-3 income_tax regs we agree to the extent described below taxpayers are liable for a penalty under sec_6662 equal to percent of the part of the underpayment attributable to negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax sec_6662 and b and however a taxpayer is not liable for the accuracy-related_penalty under sec_6662 and b if the taxpayer adequately discloses the relevant facts affecting the item on his or her return or ina statement attached to the taxpayer’s return and has a reasonable basis for that treatment or there was reasonable_cause for the underpayment and the taxpayer acted in good_faith sec_6662 d b c sec_1_6662-3 sec_1_6664-4 a income_tax regs -- - we consider the facts and circumstances in deciding whether the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1_6664-4 income_tax regs we conclude that petitioner acted in good_faith and was not negligent in claiming that the lottery winnings were nontaxable because when he filed his return petitioner reasonably believed that the lottery winnings he received in were nontaxable the taxpayer must disclose an item or a position on a return on a form_8275 disclosure statement or a form 8275-r regulation disclosure statement attached to the return or a gualified amended_return sec_1_6662-3 income_tax regs petitioner adequately disclosed on form_8275 attached to his return the facts relevant to the lottery winnings and he had a reasonable basis for his position relating to those winnings in contrast petitioner did not disclose facts relating to or have a reasonable basis for his treatment of the net_operating_loss_carryover we conclude that petitioner is not liable for the accuracy-related_penalty with respect to his lottery winnings but is liable for that penalty with respect to his net_operating_loss_carryover - reliance on professionals a taxpayer may be relieved of liability for the accuracy- related penalty if he or she shows that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith with respect to the understatement sec_6664 sec_1_6664-4 income_tax regs petitioner contends that he is not liable for the accuracy-related_penalty under sec_6662 because he reasonably relied on the advice of tax professionals we disagree petitioner did not name any professionals or say what information he provided to them we conclude that petitioner did not rely on the advice of tax professionals and that he is liable for the accuracy-related_penalty under sec_6662 for to reflect the foregoing decision will be entered for respondent
